UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 
 
 

ee ee i ee en a ee ee x
TRANSPERFECT GLOBAL, INC.,
19¢ev3283 (DLC)
Plaintiff, :
-V- : ORDER
LIONBRIDGE TECHNOLOGIES, INC. and
H.I.G. MIDDLE MARKET, LLC, renee “—
1
Defendants. I
Pd
— o-oo eo oo 2 5 5 x te
{ U
lI

DENISE COTE, District Judge:

 

 

On December 16, 2019, counsel for the defendants submitted

a letter pursuant to Rule 3.G. of the Court’s Individual

Practices

submitted

the Court

decide it

Dated:

in Civil Cases, noting that a motion has been fully
for sixty days. The parties are hereby advised that
is aware of the fully submitted motion, and wiil

as expeditiously as possible.

New York, New York
December 17, 2019

thea Le

DENISE COTE
United States District Judge

 
